Citation Nr: 0403758	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  01-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for accidental 
poisoning by inhalation of chlorobromomethane.

2.  Entitlement to service connection for a heart and blood 
disorder secondary to accidental poisoning by inhalation of 
chlorobromomethane.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active military service from June 1964 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the claims for service 
connection for accidental poisoning by inhalation of 
chlorobromomethane and for a heart and blood disorder 
secondary to accidental poisoning by inhalation of 
chlorobromomethane.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO in June 
2003.  Additional evidence was received at the hearing, for 
which a waiver of initial RO consideration was obtained.  

The Board observes that, in the original January 1999 claim 
for the disabilities at issue, the veteran also filed a claim 
of entitlement to service connection for arthritis secondary 
to accidental poisoning by inhalation of chlorobromomethane.  
Further, at his June 2003 Travel Board hearing, the veteran 
again raised that issue.  The RO has neither developed nor 
adjudicated this issue.  The issue is referred to the RO for 
appropriate action.

The Board also observes that at the Travel Board hearing the 
veteran raised a claim for service connection for a lung 
disorder secondary to accidental poisoning by inhalation of 
chlorobromomethane.  This issue is also referred to the RO 
for appropriate action.

Lastly, the Board notes that the veteran appointed a private 
attorney, M. Pordos, Esq., in June 2000.  The record reflects 
that Mr. Pordos withdrew his representation in a May 2003 
letter to the RO, about one month before the scheduled Travel 
Board hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative, if any, if further action is required 
on his part.  


REMAND

The veteran contends, in essence, that he currently has 
residuals of an accidental poisoning by inhalation of 
chlorobromomethane during service as well as heart and blood 
disorders as a result of the accidental poisoning.  

Service medical records for the veteran show that the veteran 
was diagnosed with accidental poisoning by inhalation of 
chlorobromomethane and acute brain syndrome due to the 
poisoning.  The veteran was examined by a VA examiner in May 
1999, at which time the examiner noted an impression of 
coronary artery disease but did not opine as to whether the 
veteran's heart condition was related to his service.  
Regarding the claimed blood disorder, the examiner noted a 
lack of medical records, that the veteran had a poor 
delineation of the condition, and that it was unclear what 
the veteran meant by just having recurrent infections from 
various areas.  Given that the examiner was silent as to 
whether the veteran's current heart condition is related to 
service and unable to give an impression regarding any blood 
disorder, the Board finds that a VA examination is needed to 
clarify these matters.  

Additionally, in a May 2003 correspondence, the veteran 
stated that there were additional medical records at the VA 
medical center in Oklahoma City, Oklahoma, not on file.  The 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain the referenced records from the Oklahoma City, 
Oklahoma, VA medical center and associate them with the 
claims file.

Finally, the Board notes that during the course of this 
appeal, the VCAA was enacted.  This liberalizing law is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  In Pelegrini, the Court recently held that, 
before an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim, a service-connection claimant 
must be given a VCAA-complying notice.  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

A review of the May 1999 appealed rating decision that led to 
the appeal in this case reflects that the RO denied, as not 
well grounded, the veteran's claims for service connection.  
Thereafter, on November 9, 2000, the VCAA was enacted that 
eliminated the well-grounded claim requirement, and enhanced 
VA's duty to notify and assist a claimant in the development 
of his (or her) claim.  Moreover, in June 2002, the Court 
issued its decision in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), which specified the content of the VCAA 
notice requirement.  In efforts to address the VCAA, the 
information of record indicates that, on April 25, 2003, the 
RO furnished the veteran a letter that addressed matters 
concerning the content of the VCAA notice requirement, and 
accorded the veteran a 30-day period in which to respond.  
However, on May 16, 2003, the RO sent the veteran a letter 
informing him that he had been schedule for a hearing before 
a traveling section of the Board of Veterans Appeal.  As 
noted above, this hearing was conducted in June 2003, by the 
undersigned Veterans Law Judge.  In July 2003, the veteran's 
appeal was certified to the Board.  To the extent that the 
RO's action of mailing notice of the scheduled Travel Board 
hearing, prior to the expiration of the 30-day period, may 
have deprived the veteran of the gamut of VCAA rights (i.e., 
the orderly sequence of claims development and re-
adjudication by the RO), the Board determines that a remand 
for compliance with the timing requirements of 38 U.S.C.A. 
§ 5103(a) is warranted.  See Pelegrini v. Principi, supra.


In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims.  The 
letter should also indicate which portion 
of the information and evidence is to be 
provided by the veteran, and which part, 
if any, the RO will attempt to obtain on 
his behalf, and it should also request 
that the veteran provide any evidence in 
his possession that pertains to his 
claims, or something to the effect that 
the veteran should "give us everything 
you've got pertaining to your claim(s)."  
Id.

2.  The RO should ask the veteran to 
identify, by name, address, and 
approximate (beginning and ending) dates, 
all health care providers who have 
treated him for residuals of accidental 
poisoning by inhalation of 
chlorobromomethane and his heart and 
blood disorder secondary to the 
accidental poisoning by inhalation of 
chlorobromomethane since his discharge 
from active military service in 1968 to 
the present date.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  In particular, 
the RO should obtain records from the 
Oklahoma City, Oklahoma, VA medical 
center for the period from May 1968 to 
the present.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and ask him to provide a 
copy of the outstanding medical records.  

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent, and 
etiology of any residuals of accidental 
poisoning by inhalation of 
chlorobromomethane; and the nature, 
extent, and etiology of the veteran's 
current heart disorder and any blood 
disorder found.  The veteran's claims 
file should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

In addition, based on examination 
findings, sound medical principles, and 
historical records, including service 
medical records, the physician is asked 
to provide the following opinions:

(a).  State whether the veteran currently 
has any residuals of accidental poisoning 
by inhalation of chlorobromomethane.

(b).  With respect to any currently 
present heart disorder, whether it is at 
least as likely as not that the disorder 
had its onset during the veteran's period 
of active service from June 1964 to May 
1968; or, was such a disorder caused by 
any incident of service, to include 
accidental poisoning by inhalation of 
chlorobromomethane; or, did such a 
disorder manifest within one year of his 
discharge from service.  The physician 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

(c).  With respect to any currently 
present blood disorder, whether it is at 
least as likely as not that the disorder 
had its onset during the veteran's period 
of active service from June 1964 to May 
1968; or was such a disorder caused by 
any incident of service, to include 
accidental poisoning by inhalation of 
chlorobromomethane.  The physician should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

5.  Then, the RO should re-adjudicate the 
issues of entitlement to service 
connection for accidental poisoning by 
inhalation of chlorobromomethane, and 
entitlement to service connection for a 
heart and blood disorder secondary to 
accidental poisoning by inhalation of 
chlorobromomethane.  If the benefits 
sought on appeal are not granted, the RO 
should issue to the veteran and his 
representative, if any, a supplemental 
statement of the case and afford them an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




